DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species 43 (Fig. 62) in the reply filed on 09/28/2022 is acknowledged.
Applicant has indicated claims 1 and 14 as encompassing the elected species in the reply filed on 09/28/2022, therefore the following is the current status of the claims:
Claims 2-13 and 15-20 are withdrawn as being directed to non-elected species.
Claims 1 and 14 are currently pending and considered below.

Priority
This application is a Continuation-in-Part of International Application PCT/CN2019/000177, filed on 09/11/2019, and further claims priority to the following five Foreign Patent Applications, all filed in China: CN201811127209.9 (filed 09/13/2018), CN201910582474.4 (filed 06/27/2019), CN201910617189.1 (filed 07/08/2019), CN201910747658.1 (filed 08/08/2019, and CN201910825283.6 (filed 08/30/2019).
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The following elements do not appear to be illustrated or defined within the totality of the figures:
At least one set of restriction and control guide rail structure system enabling a reciprocating movement (claim 1)
At least one set of restriction and control guide wheel structure system enabling a reciprocating movement (claim 1)
A linkage structure (claim 1)
A framework structure (claim 1)
The following elements do not appear to be illustrated or defined with respect to the elected embodiment of Species 43, Fig. 62:
A handle structure (claim 1)
A crankshaft structure, or a pivot shaft structure arranged on an eccentric bearing outer ring structure (claim 1)
A guide rail or a guide wheel structure system (claim 14)
A further downward extension portion of the manual arm-moving structure (claim 14)
The guide rail type or guide wheel type trajectory control structure system (claim 14)
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because the term “comprising” in line 1 should read --including-- to avoid legal phraseology.  Correction is required.  See MPEP § 608.01(b).

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 14 is objected to because of the following informalities:  line 1, “characterized in that” should be deleted. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1 and 14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the specification does not reasonably convey that the following claimed structures are combinable with or part of the elected embodiment of Species 43, Fig. 62:
At least one set of restriction and control guide rail structure system enabling a reciprocating movement
At least one set of restriction and control guide wheel structure system enabling a reciprocating movement
A linkage structure - the Office notes that the specification and figures have not disclosed what constitutes the linkage structure, therefore it is unclear if this claimed structure is part of the elected embodiment
A framework structure - the Office notes that the specification and figures have not disclosed what constitutes the framework structure, therefore it is unclear if this claimed structure is part of the elected embodiment
A handle structure directly or indirectly provided on the manual arm-moving structure enabling the elliptical movement
A crankshaft structure
A pivot shaft structure arranged on an eccentric bearing outer ring structure

Regarding claim 14, the specification does not reasonably convey that the following claimed structures are combinable with or part of the elected embodiment of Species 43, Fig. 62:
A guide rail
A guide wheel structure system
A further downward extension portion of the manual arm-moving structure
The guide rail type or guide wheel type trajectory control structure system


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the following limitations or series of limitations render the claim indefinite:
In lines 2-6, “at least one set of reciprocating pivot shaft structure enabling a linear or curved reciprocating movement or at least one set or restriction and control guide rail structure system enabling a reciprocating movement or at least one set of restriction and control guide wheel structure system enabling a reciprocating movement” is unclear as to what structure or structures are being enabled to have the relative claimed movements.
In lines 6-7, “at least one set of cycling pivot shaft structure enabling a circular movement” is unclear as to what structure or structures are being enabled to have the relative claimed circular movement.
Lines 7-8, “the manual arm-moving structure” is unclear as to which of the at least one set of manual arm-moving structure this limitation is referring to.
Lines 8-9, “the cycling pivot shaft structure” is unclear as to which of the at least one set of cycling pivot shaft structure this limitation is referring to.
Line 9, it is unclear which structure the limitation “and performs a full-cycle movement” is referring to.
Lines 9-14, with respect to the limitation “and the manual arm-moving structure enabling the elliptical movement is pivotably connected to the reciprocating pivot shaft structure at another position or another portion thereof, or performs a linear or curved bidirectional reciprocating movement under restriction and control of the restriction and control guide rail structure system enabling a reciprocating movement or the restriction and control guide wheel structure system enabling a reciprocating movement,” it is unclear what limitations or structures are being referred to in the alternative, and, as a result, it is unclear what structures this limitation is requiring for the claimed invention.
Line 15, “the manual arm-moving structure” is unclear as to which of the at least one set of manual arm-moving structure this limitation is referring to.
Line 16, “the cycling pivot shaft structure” is unclear as to which of the at least one set of cycling pivot shaft structure this limitation is referring to.
Lines 16-18, with respect to the limitation “the cycling pivot shaft structure is a pivot shaft structure arranged outside a crank structure enabling a full-cycle movement, or a crankshaft structure, or a pivot shaft structure arranged on an eccentric bearing outer ring structure,” it is unclear what limitations or structures are being referred to in the alternative, and, as a result, it is unclear what structures this limitation is requiring for the claimed invention.
Regarding claim 14, the following limitations or series of limitations render the claim indefinite:
Lines 3-4, with respect to “enabling the elliptical movement,” it is unclear if this is referring to the same elliptical movement as previously claimed in claim 1 with respect to the at least one set of manual arm-moving structure.
Line 6, “the manual arm-moving structure” is unclear as to which of the at least one set of manual arm-moving structure this limitation is referring to.
Lines 9-10, “the guide rail type or guide wheel type trajectory control structure system” lacks antecedent basis within the claim.
Lines 10-12, with respect to the limitation “or the pedal structure enabling the elliptical movement is arranged on the pedal arm-moving structure enabling the elliptical movement,” it is unclear what this limitation is an alternative for within the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Huang (US Patent No. 8,926,478).
Regarding independent claim 1, Huang discloses an exercise machine for a near-elliptical arm movement (elliptical trainer 10), comprising:
at least one set of manual arm-moving structure enabling an elliptical movement (left and right transmission rod 42), 
at least one set of reciprocating pivot shaft structure enabling a linear or curved reciprocating movement (left and right pivotal point 475 connecting transmission rod 42 to supporting rod 47) or at least one set of restriction and control guide rail structure system enabling a reciprocating movement or at least one set of restriction and control guide wheel structure system enabling a reciprocating movement (the Office notes that as these limitations appear to be written as alternatives to the at least one set of reciprocating pivot shaft structure, they are not required), 
at least one set of cycling pivot shaft structure enabling a circular movement (left and right pivotal point 423 connecting cranks 412 to transmission rod 42), 
a linkage structure (as Applicant has not defined or illustrated what constitutes the claimed linkage structure, second link rod 45 of Huang constitutes a linkage structure), 
a framework structure (as Applicant has not defined or illustrated what constitutes the claimed framework structure, base 20 constitutes a framework structure), 
wherein the manual arm-moving structure enabling the elliptical movement is pivotably connected to the cycling pivot shaft structure at one position thereof (see Fig. 4, pivotal point 423 connects cranks 412 to transmission rod 42), and performs a full-cycle movement (via rotation of gear 411), and the manual arm-moving structure enabling the elliptical movement is pivotably connected to the reciprocating pivot shaft structure at another position or another portion thereof (second transmission portion 422 of transmission rod 42 connected to pivotal point 475), or performs a linear or curved bidirectional reciprocating movement under restriction and control of the restriction and control guide rail structure system enabling a reciprocating movement or the restriction and control guide wheel structure system enabling a reciprocating movement (the Office notes that as these limitations appear to be written as alternatives to the manual arm-moving structure being pivotably connected to the reciprocating pivot shaft structure, they are not required); 
a handle structure (handlebar 52) is directly or indirectly provided on the manual arm-moving structure enabling the elliptical movement (connected to transmission rod 42 via first link rod 43); 
the cycling pivot shaft structure (pivotal point 423) is a pivot shaft structure arranged outside a crank structure (crank 412) enabling a full-cycle movement (via rotation of gear 411), or a crankshaft structure, or a pivot shaft structure arranged on an eccentric bearing outer ring structure (the Office notes that as these limitations appear to be written as alternatives to the cycling pivot shaft structure being a pivot shaft structure arranged outside a crank structure, they are not required).

    PNG
    media_image1.png
    712
    498
    media_image1.png
    Greyscale

	Regarding claim 14, Huang further discloses 
a pedal arm-moving structure enabling the elliptical movement (supporting rod 47), 
a pedal structure enabling the elliptical movement (see pedal positioned on supporting portion 473 of supporting rod 47), and 
a pedal arm-moving swing rod structure enabling the elliptical movement (swing arm 46) or a guide rail or a guide wheel structure system (the Office notes that as these limitations appear to be written as alternatives to a pedal arm-moving swing rod structure, they are not required); 
one end of the pedal arm-moving structure enabling the elliptical movement (47) is pivotably connected to a lower end or middle part of the manual arm-moving structure enabling the elliptical movement (42; supporting rod 47 pivotably connected to lower end/second transmission portion 422 of transmission rod 42 via pivotal point 475), or a further downward extension portion thereof (the Office notes that as this limitation appears to be written as an alternative to the pedal arm-moving structure being connected to a lower end of middle part of the manual arm-moving structure, it is not required); 
a middle part or other end of the pedal arm-moving structure enabling the elliptical movement (47) is pivotably connected to the pedal arm-moving swing rod structure enabling the elliptical movement (46; middle part of supporting rod 47 is pivotably connected to swinging portion 462 of swing arm 46 at pivotal point 474), or is matched with the guide rail type or guide wheel type trajectory control structure system (the Office notes that as these limitations appear to be written as alternatives to the pedal arm-moving structure being connected to the pedal arm-moving swing rod structure, they are not required);
or the pedal structure enabling the elliptical movement is arranged on the pedal arm-moving structure enabling the elliptical movement (see pedal positioned on supporting portion 473 of supporting rod 47).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Dey et al. (US Patent No. 7,544,152), Eschenbach (US Patent No. 6,837,829) and Lin et al. (US Patent No. 5,769,760) each teach an elliptical exercise device that could be used as an alternate reference in a 35 U.S.C. 102(a)(1) rejection.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN FISK whose telephone number is (571)272-1042. The examiner can normally be reached 8AM-4PM M-F (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on (571) 272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 



If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHLEEN M FISK/Examiner, Art Unit 3784                                                                                                                                                                                                        

/LOAN B JIMENEZ/Supervisory Patent Examiner, Art Unit 3784